Citation Nr: 1146407	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to nonservice-connected death pension benefits.

2. Entitlement to service connection for the cause of the Veteran's death.

3. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served with the New Philippine Scouts from May 1946 to May 1949. He died in April 2003.  The appellant is the Veteran's widow.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision/decision letter of the Manila RO.  The appellant requested a Travel Board hearing; she failed to appear for such hearing scheduled in April 2011.  Additional correspondence notes that the appellant no longer desires a hearing.  In November 2011 the Board sought translation of foreign language correspondence; a translation has been associated with the claims file.  The appellant waived RO initial consideration of additional argument submitted.  


FINDINGS OF FACT

1. Service department records show that the Veteran served with the Philippine Scouts from May 1946 to May 1949.

2. The Veteran died in April 2003; his death certificate shows that the immediate cause of his death was sepsis secondary to central nervous system (CNS) infection; nosocomial pneumonia was listed as a significant condition contributing to death.  

3. Service connection was not in effect for any disability during the Veteran's lifetime. 

4. A CNS infection/sepsis and/or pneumonia were not manifested in, and are not shown to be related to, the Veteran's service; a CNS infection/sepsis was not manifested during the Veteran's first post-service year.  

5. It is not shown that a service connected disability caused or contributed to cause  the Veteran's death. 

6. The appellant filed her application for VA death benefits in September 2008; the Veteran did not have a pending claim for VA benefits when he died. 


CONCLUSIONS OF LAW

1. As the Veteran's service was not qualifying service for VA nonservice-connected death pension benefits, the claim for such benefits lacks legal merit.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.7, 3.40 (2011).

2. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

3. The claim of entitlement to accrued benefits lacks legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

As will be explained below, there is no legal basis upon which the pension benefits and accrued benefits sought may be awarded, and the appellant's claims must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law (and not the underlying facts or development of the facts) is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

With respect to the claim for service connection for the cause of the Veteran's death, the appellant was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A September 2008 letter explained the evidence necessary to substantiate her claim in accordance with Hupp, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  It also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are unavailable for review, as they were likely destroyed in a 1973 fire at the facility for storing such records; the STRs were certified as unavailable for review (See July 2009 VA Memorandum).  Accordingly, VA has a heightened duty to assist the appellant in developing the claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Postservice treatment records and terminal hospitalization records have been secured.  The appellant has not identified any treatment that the Veteran received in service; hence there is no basis for alternate source development for records of such treatment.  The Board has found nothing to suggest that there is any outstanding evidence pertinent to the matters at hand; she has not identified any such evidence.  

In addition, no VA opinion is necessary to satisfy the duty to assist in this case. Under 38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical opinion when such is necessary to make a decision on a claim.  A medical opinion is not necessary in this case as the evidence of record does not indicate that the Veteran's death causing disabilities might have been related to his service.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

      Death Pension

The law authorizes payment of nonservice-connected death pension benefits to the surviving spouse of a Veteran of a war who had the requisite service (if the surviving spouse meets income and net worth limitation requirements).  38 U.S.C.A. § 1541; 38 C.F.R. § 3.2.

Persons with service in the New Philippine Scouts under Public Law 190, 79th Congress (New Philippine Scouts), shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension.  See 38 U.S.C.A. § 107 (b).  Service in the Philippine Scouts of persons enlisted under section 14, Pub. L. 190,79th Congress (Act of October 6, 1945) (which includes all enlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive) is included (qualifying) for compensation and dependency and indemnity compensation (but not for pension/death pension benefits).  38 C.F.R. § 3.40 (b).

A certification of the Veteran's military service shows that he had honorable service with the U.S. Army from May 1946 to May 1949; a certification from the National Personnel Records Center confirms that that he served with the New Philippine Scouts during that period of time.  His period of active duty service (and that it was with the New Philippine Scouts) is not in dispute (no other period of service is alleged).  The governing law and regulations (outlined above) stipulate that such service is not qualifying for VA death pension benefits.  Consequently, the claim for such benefits lacks legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

	DIC

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's death certificate indicates that the immediate cause of his death in April 2003 was sepsis secondary to central nervous system (CNS) infection, probably bacterial in origin.  Nosocomial pneumonia was listed as a significant condition contributing to death.  

CNS infection/sepsis and nosocomial pneumonia are neither alleged nor shown to have been manifested in service.  Consequently, service connection for such disabilities on the basis that they became manifest in service, and persisted, is not warranted.   Likewise there is no allegation or evidence that a CNS infection/sepsis (assuming such is an organic disease of the nervous system) was manifested during the first postservice year.  Hence, there is no basis for applying the 38 U.S.C.A. § 1112 chronic disease presumptions and service connection for the cause of the Veteran's death on the basis that a primary death-causing or contributing disability was incurred or aggravated in service (or may be presumed so) is not warranted.  

There is no competent evidence that any of the Veteran's death causing disabilities are related to his service (the medical evidence submitted does not suggest a connection); hence there is no reasonable likelihood that the Veteran's death-causing disease was etiologically related to his military service.  

Notably, the Veteran had not established service-connection for any disability.  [A February 2003 rating decision denied service connection for a right leg gunshot wound and arthritis.]  Consequently, whether a service-connected disability contributed to cause his death is not for consideration.

Beyond what is observed above, there is no other potential theory of entitlement supporting service connection for the cause of the Veteran's death, including any allegation from the appellant that the events surrounding his death were attributable to military service.  Essentially, there is no means by which to link the cause of the Veteran's death to his service, or further line of inquiry for so doing.  For these reasons service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the Veteran's death which were due and unpaid preceding the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran died in April 2003.  The appellant filed a claim for death benefits in September 2008.  This was more than one year after her spouse's death.  As her application for accrued benefits was not timely filed, under the governing law (outlined above) there can be no legal entitlement to such benefits.  [While the analysis does not need to proceed any further, it is also noteworthy that the Veteran did not have a claim for VA benefits pending when he died.]  Therefore, the Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


